Exhibit 10.6

Sequa Corporation




200 Park Avenue

New York, NY  10166

212-956-5500










May 10, 2006










Ms. Donna Costello

2 Queens Court

Orangeburg,   NY   10962




Re:

Employment Agreement Extension




Dear Donna:




Reference is hereby made to that certain Employment Agreement dated as of August
15, 2005 by and between Sequa Corporation and you (the “Employment Agreement”).
 Terms used herein and not otherwise defined shall have the meanings ascribed to
them in the Employment Agreement.




This letter shall confirm that the Employment Term as set forth in Section 3 of
the Employment Agreement shall be extended for an additional one (1) year from
and after May 31, 2006 through May 31, 2007.




All other terms and conditions of the Employment Agreement shall remain in full
force and effect and are hereby ratified by Executive and Company.  




If the foregoing confirms your agreement and understanding, please so indicate
by signing in the space provided below and returning one (1) original of this
letter to me.










Very truly yours,




Sequa Corporation




/s/ Martin Weinstein

Martin Weinstein

Vice Chairman and Chief Executive Officer




Acknowledged and Agreed

this   18         day of    May   , 2006







/s/ Donna Costello

Donna Costello





